      Case 4:19-cv-00603-A Document 8 Filed 09/09/19                   Page 1 of 11 PageID 80
                                                                                IJ.S. DISTRICT COIJRT
                                                                            NORTHERN DISTRICT OF TEXAS
                                                                                      FILED
                        IN THE UNITED STATES DISTRICT COUR
                             NORTHERN DISTRICT OF TEX S
                                 FORT WORTH DIVISION                              SEP - 9 2019

                                                                            CLERK, U.S. DISTRICT COURT
LAL NUN MAW I A, ET AL.,                           §                           1!)1---r.::=---
                                                                                    bcputy
                                                   §
                Plaintiffs,                        §
                                                   §
vs.                                                §    NO. 4:19-CV-603-A
                                                   §
SUMO SUSHI LLC, ET AL.,                            §
                                                   §
                Defendants.                        §


                                     STATUS REPORT ORDER

        This order pertains to preparation of a status report and

also contains important directives that wi22 govern procedures

app2icab2e throughout the pendency of this action.                                  Read this

order carefu22y.

A.      The Joint Status Report Requirements

        Counsel' are directed to confer for the purpose of

submitting a Joint Status Report in this case.                              This conference

shall be deemed to be a conference of the type contemplated by

Rule 26(f) of the Federal Rules of Civil Procedure.                                 The Joint

Status Report shall be filed by 4:00p.m. on October 9, 2019, and




  'The term "counsel" as used herein includes prose parties. For example, the term "plaintiffs counsel"
means the plaintiff himself or herself if proceeding pro se.
   Case 4:19-cv-00603-A Document 8 Filed 09/09/19   Page 2 of 11 PageID 81


shall address in separate paragraphs each of the following matters:

     (1)   A brief statement of the nature of the case, including
           the contentions of the parties;

     (2)   Any challenge to jurisdiction or venue;

     (3)   Any pending motions (including the dates of filing of
           motions and responses) , an estimate of time needed to
           file any contemplated motions and a description of
           anticipated motions;

     (4)   Any matters which require a conference with the court;

     (5)   Likelihood that other parties will be joined,
           identities of potential parties and an estimate of the
           time needed for joinder of such parties;

     (6)   Requested trial date, estimated length of trial, and
           whether jury has been demanded;

     (7)   A report concerning the settlement conference and
           related settlement matters as contemplated by this
           order;

     (8)   A discovery plan as contemplated by Rule 26(f) (3) of
           the Federal Rules of Civil Procedure; and

     (9)   Any other matters relevant to the status and
           disposition of this case.

     Any differences between counsel as to the status of any of

the above matters must be set forth in the report.

     Plaintiff's counsel is responsible for initiating the status

conference and for filing the Joint Status Report.          Lead counsel

for each party must participate in the conference and shall sign

the Joint Status Report.




                                    2
     Case 4:19-cv-00603-A Document 8 Filed 09/09/19   Page 3 of 11 PageID 82


B.     Settlement Meeting Requirements (and Supplement to
       Joint Status Report Requirements)

       Prior to the filing of the Joint Status Report, the parties

and their respective lead counsel shall meet face-to-face to

discuss settlement of this action.          Individual parties and their

counsel shall participate in person, not by telephone or other

remote means.      All other parties shall participate by a

representative or representatives,         in addition to counsel, who

shall have unlimited settlement authority, and who shall

participate in person, not by telephone or other remote means.

If a party has liability insurance coverage as to any claim made

against the party in this action, a representative of each

insurance company providing such coverage who has full authority

to offer to pay policy limits in settlement shall be present at,

and participate in, the settlement conference in person, not by

telephone or other remote means.          The court expects the parties

to comply with the requirements of Rule LR 16.3 (a) of the Local

civil Rules of this court ("Local Civil Rules") that the parties

make a good faith effort to settle.         The parties shall include in

their Joint Status Report a report detailing the date on which

the settlement conference was held, the persons who were present,

including the capacity of any representative who was present, a

statement regarding whether meaningful progress toward settlement



                                      3
     Case 4:19-cv-00603-A Document 8 Filed 09/09/19    Page 4 of 11 PageID 83


was made, and a statement regarding the prospects of settlement.

Dollar amounts of offers and demands are not to be disclosed if

the case is to be tried non-jury.

C.     Timing of Rulings on Motions

       The court reminds the parties that a response and brief to

an opposed motion must be filed within twenty-one (21) days from

the date the motion is filed, Local Civil Rule LR 7.1(e), and

that a reply brief may be filed within fourteen (14) days from

the date the response is filed, Local Civil Rule LR 7.1(f).               Each

motion shall be deemed to be ripe for ruling by the court at the

end of such time period.       If the court concludes that the motion

should be granted, the court normally will not await a reply

before ruling.     On occasion, the court will, upon motion or sua

sponte, order an expedited response or reply.             As a general rule,

motions will be ruled upon without hearing; however, hearings

will be scheduled as appropriate.

D.    Nature of Legal Representation Required and Document
      Signing Requirements

      All parties and attorneys in this action are reminded of the

provisions of Fed. R. Civ. P. 11 and Local Civil Rules LR 7.1, LR

10.1, LR 83.7, LR 83.9, and LR 83.10.         The rules do not

contemplate that law firms are, or will be, admitted or

authorized to practice before this court.             Instead, the



                                      4
   Case 4:19-cv-00603-A Document 8 Filed 09/09/19   Page 5 of 11 PageID 84


representation is to be provided by individual attorneys who

qualify to practice before this court under the provisions of

Local Civil Rules LR 83.7, LR 83.9, or LR 83.10.          Nor do the

rules contemplate that simulated signatures of attorneys of

record can be used, instead of actual signatures, on pleadings,

motions, etc.

     The court ORDERS that from this point forward all parties to

this action, and their counsel, shall strictly comply with the

requirements of the above-mentioned rules unless otherwise

directed by the court, and that, in the course of doing so:

           (1)   Each attorney who participates in a conference

     contemplated by Local Civil Rule LR 7.1(a) shall be an

     attorney of record who is admitted to practice before this

     court pursuant to the provisions of Local Civil Rules LR

     83.7, LR 83.9, or LR 83.10;

           (2)   Each certificate of service and certificate of

     conference shall be signed by either a pro se party or an

     attorney of record who is admitted or authorized to practice

     before this court pursuant to the provisions of Local Civil

     Rules LR 83.7, LR 83.9, or LR 83.10;




                                    5
        Case 4:19-cv-00603-A Document 8 Filed 09/09/19                    Page 6 of 11 PageID 85


                    (3)    A simulated signature of an attorney or party is

           unacceptable and will not be used;'

                    (4)    None of the items filed with the papers in this

           action is to be signed by a law firm, as opposed to

           individual attorneys who are admitted or authorized to

           practice before this court pursuant to the provisions of

           Local Civil Rules LR 83.7, LR 83.9, or LR 83.10; 3

                    (5)    None of the items filed with the papers in this

           action is to be signed by an attorney who is not authorized

           to practice before this court pursuant to the provisions of

           Local Civil Rules LR 83.7, LR 83.9, or LR 83.10;

                   (6)     Each pro se party shall sign each item filed by

           him or her on his or her own behalf;

                    (7)    Strict compliance with the requirement of local

           counsel, as contemplated by Rule LR 83.10(a) is required.

           If relief from the Rule is sought, it must be by motion

           stating in detail a cause why such relief should be granted.

           The court does not grant relief from the Rule unless

           exceptional circumstances are presented by the motion; and



   2
       Examplcs of a "simulated signature" arc a fax or machine copy of a signature and a "signed by
permission 11 signature.

   3
   The United States Supreme Cmut has explained that in the federal practice a document filed with the
court should be signed by the individual attorney, on his own behalf, and not on behalf of his finn.
Pavclic & LeFlore v. Marvel Entm't Gro., 493 U.S. 120, 126 (1989).

                                                      6
     Case 4:19-cv-00603-A Document 8 Filed 09/09/19   Page 7 of 11 PageID 86


             (8)   If local counsel is required by Rule LR 83.10(a),

       the name, address, bar number, and contact information for

       local counsel must appear in the signature block on each

       pleading, motion, or other item filed.          If the requirement

       for local counsel has been waived by order of the court, the

       signature block on any pleading, motion, or other item filed

       shall indicate such waiver by stating "The local counsel

       requirement was waived by an order signed

       20     •

       The court will consider ordering the denial of the relief

sought by any item that has not been properly prepared, signed,

and filed or the ordering that such an item be stricken from the

record of this case.

E.    Preparation for Filing of Evidentiary Items (Such as
      Appendices) and Similar Items

      The court further ORDERS that: Each evidentiary item,

including any exhibits, filed in connection with any pleading or

other paper, shall be clearly marked by the exhibit number or

letter, or other designation if any, assigned to the item.              All

such items shall be filed in a separate volume, bearing

consecutive page numbers and appropriate index tabs so that the

court can readily locate each item.         Each collection of

evidentiary items shall have at the front a table of contents



                                      7
     Case 4:19-cv-00603-A Document 8 Filed 09/09/19   Page 8 of 11 PageID 87


giving the description of each item in the collection and the tab

and page number where the item can be found.            The judge's copy of

any item or collection of items of more than fifty pages shall be

spiral-bound on the side, broken into volumes that will lie flat

when open and not contain so many pages as to make them unwieldy.

Counsel shall highlight, as appropriate, those portions of the

items that are of particular pertinence.          Submission to the court

of any collection of cases or other legal authorities will be

handled in a manner comparable to the foregoing directions

relative to evidentiary items.

F.      Adoption of Statements in Pleadings

        Further, counsel are reminded that the federal rules

contemplate only that statements in pleadings may be adopted by

reference.     Fed. R. Civ. P. 10(c).      Attempted incorporation by

reference of any other material may not be considered by the

court.

G.      Requests for Sealing of Items Are Discouraged

        For the information of the parties, the court does not

routinely make it a practice to allow documents to be filed under

seal.    See Nixon v. Warner Communications, Inc., 435 U.S, 589,

597 (1978)    (the public has a common-law right to inspect and copy

judicial records}; SEC v. Van Waeyenberghe,           990 F,2d 845, 848

(5th Cir. 1993)     (the court's discretion to seal records is to be

                                      8
      Case 4:19-cv-00603-A Document 8 Filed 09/09/19                     Page 9 of 11 PageID 88


exercised charily); Brown & Williamson Tobacco Corp. v. F.T.C.,

710 F.2d 1165, 1177 (6th Cir.1983)                        (the First Amendment and the

common law limit the court's discretion to seal records).                                        See,

also, United States v. Holy Land Found. for Relief & Dev., 624

F.3d 685, 690           (5th Cir. 2010)           ("Public confidence [in our

judicial system] cannot long be maintained where important

judicial decisions are made behind closed doors and then

announced in conclusive terms to the public, with the record

supporting the court's decision sealed from public view.").                                          The

parties are, of course, free to enter into any agreement between

them as to confidentiality of documents produced in discovery.•

Any party desiring to file a specific document under seal should

file a motion for leave to do so, accompanied by a memorandum

giving with specificity (including a statement of all facts

supporting such request and a citation and discussion of all




   'The court is not inclined to involve itself in such an agreement of the patties. There is no reason why
the patties cannot put any agreement into a legally enforceable document without causing the court to
devote its time and attention to the matter. Rule 26(c) of the Federal Rules of Civil Procedure should not
be used as a vehicle for converting an agreement of the patties into a court order. Therefore, the court
does not anticipate that the parties will request it to review any confidentiality or protective agreement
they have reached.

                                                     9
      Case 4:19-cv-00603-A Document 8 Filed 09/09/19                  Page 10 of 11 PageID 89


legal authorities supporting the request) all reasons why there

should be a sealing from public view of such document. 5                                  Further,

all facts recited in any such memorandum must be verified by the

oath or declaration of a person or persons having personal

knowledge thereof.              Cf. United States v. Edwards, 823 F.2d 111,

118    (5th Cir. 1987)          (if closure of a presumptively open

proceeding is to withstand a first amendment challenge, the court

must make specific fact findings demonstrating that a substantial

probability exists that an interest of a higher value will be

prejudiced and that no reasonable alternatives will adequately

protect that interest) .

H.      Additional Requirements

        Unless the court orders otherwise, a party is required to

answer or otherwise respond to an amended pleading within ten

(10) days of the filing of such amended pleading.

        No process shall be served upon any person in attendance at

any conference held pursuant to the requirements of this order.

        Failure to timely submit the Joint Status Report or to

cooperate in the preparation and the filing of the report or to

participate as required in the settlement conference may result




   'The movant should bear in mind that simply showing that disclosure of the information sought to be
sealed would harm a patty's reputation or its business is not sufficient to overcome the strong common
law presumption in favor of public access. Brown & Willianison Tobacco Corp. v. F.T.C., 710 F.2d
1165, 1180 (6th Cir. 1983).

                                                  10
   Case 4:19-cv-00603-A Document 8 Filed 09/09/19   Page 11 of 11 PageID 90


in the imposition of sanctions, including dismissal or entry of

default without further notice.          See Fed. R. Civ. P. 16(f).

     THE COURT SO ORDERS.
                                                                       ;

     SIGNED September 9, 2019.



                                                              Judge




                                    11
